Citation Nr: 0934744	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the Veteran is competent to handle the disbursement 
of VA funds.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.


FINDING OF FACT

Competent medical evidence has established that due to his 
schizophrenia, the Veteran lacks the mental capacity to 
manage his own affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds. 38 U.S.C.A. § 501(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.353(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States 
Court of Appeals for Veterans Claims (Court) explicitly held 
that these notice and assistance provisions do not apply to 
competency determinations. Consequently, the Board is not 
required to address the RO's efforts to comply with those 
provisions with respect to the issue currently on appeal.


The Merits of the Claim

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 

Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

The Veteran is currently in receipt of VA permanent and total 
pension benefits, rated as 100 percent disabling, effective 
December 20, 2006.  In a January 2008 rating decision, the RO 
found that the Veteran's schizophrenia rendered him 
incompetent for VA purposes.

The Board has reviewed the evidence of record and concludes 
that the Veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Here, however, the overwhelming evidence supports a finding 
of incompetency.

The RO afforded the Veteran a VA mental disorders examination 
in June 2007. The examiner noted that the Veteran was 
diagnosed with schizophrenia in 1999 by a VA examiner.  He 
had a long history of noncompliance with medications, failure 
to report for appointments, and simply no psychiatric 
treatment at all.

After examination, the examiner noted the overall clinical 
impression continued to be that of disorganized 
schizophrenia.  The examiner opined the Veteran showed 
neglect of self-care.  He would further have difficulty 
carrying on a normal conversation with others.  The examiner 
stated the Veteran's very poor memory functioning and 
schizophrenia appeared to have negatively impacted upon his 
ability to work, take care of himself, and manage his life.  
The examiner concluded that based on the available evidence 
and on the mental examination, there was concern that the 
Veteran would have difficulty managing his own funds.  

In August 2007, Dr. CR submitted a statement that the Veteran 
did not need a representative payee because he resided in an 
assisted living facility.  In September 2007, Dr. CR 
contacted VA to clarify her statement.  She stated it was not 
her intention to suggest the Veteran was competent to manage 
his financial affairs, but rather that he did not need a 
representative payee because he was in an assisted living 
facility.

In October 2008, a VA Field Examination was conducted.  The 
examiner noted the Veteran had a history of schizophrenia was 
under 24-hour care at an assisted living facility.  The 
examiner opined that the Veteran was not aware of any aspects 
of his finances, including how much money was spent.  The 
examiner stated that while questioning the Veteran regarding 
expenses, he stated incorrect amounts of money and looked 
confused.

The Board has reviewed the evidence of record and finds that 
there is clear and convincing evidence concerning the 
Veteran's mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation, 
and that the presumption of competency is overcome.  The June 
2007 VA examiner's report and opinion and the October 2008 VA 
field examiner's opinion clearly shows, is convincing, and 
leaves no doubt that the Veteran is incompetent to manage his 
own affairs.

The Veteran has not submitted or identified any medical 
evidence that refutes or conflicts with the aforementioned 
opinion nor does the record contain any competent evidence 
countering this opinion.  Therefore, the Board finds the 
weight of the competent medical evidence reflects that the 
Veteran is incompetent to handle the disbursement of funds 
for VA purposes.

The Board has considered the written contentions of the 
Veteran with regard to restoration of a determination of 
competency.  However, the Veteran's own assertions regarding 
his competency do not constitute competent medical evidence. 
38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 
(1996).

For all the foregoing reasons, the Board finds against a 
determination of competency.  The preponderance of the 
evidence is against the claim for a finding of competency, 
and the claim must be denied.  38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.353(d) (2008); Sanders v. 
Principi, 17 Vet. App. 329 (2003); Sims v. Nicholson, 19 Vet. 
App. 453 (2007).


ORDER


The Veteran is not competent to handle disbursement of funds, 
and the claim is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


